Name: Council Decision (EU) 2015/899 of 8 June 2015 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (Copernicus)
 Type: Decision
 Subject Matter: politics and public safety;  Europe;  air and space transport;  mechanical engineering;  international affairs;  European construction;  European organisations
 Date Published: 2015-06-12

 12.6.2015 EN Official Journal of the European Union L 147/16 COUNCIL DECISION (EU) 2015/899 of 8 June 2015 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (Copernicus) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 189(2) in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Protocol 31 to the EEA Agreement. (3) Protocol 31 to the EEA Agreement contains provisions and arrangements concerning cooperation in specific fields outside the four freedoms. (4) The cooperation of the Contracting Parties to the EEA Agreement was extended to include Regulation (EU) No 377/2014 of the European Parliament and of the Council (3) by Decision of the EEA Joint Committee No 249/2014 of 13 November 2014. (5) This cooperation should be extended to Norway, under the conditions provided for in Protocol 31 to the EEA Agreement, whose participation should therefore commence from 1 January 2014. (6) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2014. (7) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 8 June 2015. For the Council The President D. REIZNIECE-OZOLA (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Regulation (EU) No 377/2014 of the European Parliament and of the Council of 3 April 2014 establishing the Copernicus Programme and repealing Regulation (EU) No 911/2010 (OJ L 122, 24.4.2014, p. 44). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2015 of amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) The cooperation of the Contracting Parties to the EEA Agreement was extended to include Regulation (EU) No 377/2014 of the European Parliament and of the Council of 3 April 2014 establishing the Copernicus Programme and repealing Regulation (EU) No 911/2010 (1) by Decision of the EEA Joint Committee No 249/2014 of 13 November 2014 (2). (2) This cooperation should be extended to Norway, under the conditions provided for in Protocol 31 to the EEA Agreement, whose participation should therefore commence from 1 January 2014. (3) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for that extended cooperation to take place from 1 January 2014, HAS ADOPTED THIS DECISION: Article 1 In Article 1(8d)(e) of Protocol 31 to the EEA Agreement, the words Norway and are deleted. Article 2 This Decision shall enter into force on the day following the last notification under Article 103(1) of the EEA Agreement (*). It shall apply from 1 January 2014. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 122, 24.4.2014, p. 44. (2) OJ L [not yet published] (*) [No constitutional requirements indicated.] [Constitutional requirements indicated.]